                    4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 1 of 8 - Page ID # 1


       AO 91 (Rev 11/1 1) Cnmmal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                   for the
                                                          District of Nebraska

                       United States of America
                                     V.
                                                                     )
                                                                     )
                                                                                         SEALED
                                                                     )        Case No. 4:21 MJ3038
                           JASON BADBERG                             )
                                                                     )
                                                                     )
                                                                     )
                                Defendant(s)


                                                   CRIMINAL COMPLAINT
                I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
       On or about the date(s) of              February 15, 2021             in the county o f             Hamilton         in the
                             District of _ _ _N     a s_k_a_ __ , the defendant(s) violated:
                                              _e_b_r_

                  Code Section                                                  Offense Description
       18 U.S.C. §2113(b)                         JASON BADBERG, did take and carry away, with intent to steal and purloin,
                                                  property or thing of value, namely an ATM Machine, of a value exceeding
                                                  $1000.00, belonging to and in the care, custody, control, management and
                                                  possession of Giltner State Bank, a bank whose deposits were then insured
                                                  by the Federal Deposit Insurance Corporation, in violation of Title 18, United
                                                  States Code, Section 2113(b).



                This criminal complaint is based on these facts:
                                          SEE ATTACHED AFFIDAVIT




                if Continued on the attached sheet.



                                                                                        SA CHRISTOPHER B. BLAIR, FBI
                                                                                                 Printed name and title
       0 Sworn to before me and signed in my presence.
       Ill Sworn to before me by telephone or other reliable
          electronic means.

Sworn to before me by reliable electronic means:

Date: March 23, 2021.

District of Nebraska                                                             _______________________________
                                                                                 Cheryl R. Zwart, U.S. Magistrate Judge
        4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 2 of 8 - Page ID # 2




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Christopher B. Blair , having been first duly sworn, do hereby depose and state as

follows:

                                          INTRODUCTION

       1.      I am a Special Agent (SA) of the Federal Bureau of Investigation (FBI), and have

been so employed for approximately twelve (12) years. I am currently assigned to the FBI

Omaha Division, Violent Crimes Squad, Greater Plains Violent Crimes Task Force (GPVCTF),

where I am responsible for investigating violations of various criminal statutes, including those

pertaining to Bank Larceny, in violation of Title 18, United States Code, Section 2113(b) and 2.

I have been the Case Agent and have assisted in violent crimes and Bank Larceny investigations,

which have resulted in search warrants, arrests, and the seizure of forfeiture and assets. Prior to

joining the FBI, I served as a Police Officer with the Omaha Police Department.

       2.      I have received relevant training in violent crime and Bank Larceny investigations

from the FBI Academy in Quantico, Virginia. I have also acquired knowledge and information

about the means and methods of violent crimes to include Bank Larceny, to include informal

training, other law enforcement officers and investigators, informants, persons whom I have

arrested and/or interviewed, and my participation in multiple investigations related to Bank

Larceny investigations. The aforementioned investigations ultimately led to the arrests and

convictions of those persons who violated those federal crimes.

                                PURPOSE OF THIS AFFIDAVIT

       3.      This affidavit is submitted in support of a criminal complaint and arrest warrant

for JASON BADBERG, a white male, born in 1983. Since this affidavit is being submitted for


                                                 1
        4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 3 of 8 - Page ID # 3




the limited purpose of securing an arrest warrant, I have not set forth each and every fact known

to me regarding this investigation. The statements contained in this affidavit are based in part on

the investigation that I have conducted and information provided to me by other law enforcement

officers verbally, and through written reports.

                                OVERVIEW OF INVESTIGATION

       4.   On February 15th, 2021, at approximately 11:20 p.m., your affiant was notified

through the FBI Omaha Division GPVCTF that a bank larceny took place at the Giltner State

Bank, located at 216 Tonya Drive, Giltner, Nebraska. Giltner State Bank video surveillance

revealed that two males entered the vestibule of the Giltner State Bank, where there was an

Automated Teller Machine (ATM) and rolled the ATM out on a red two wheeled dolly. The

ATM is owned by Giltner State Bank. Giltner State Bank is federally insured through the

Federal Deposit Insurance Corporation (FDIC) with certificate number 17229.

      5.    On February 15th, 2021, your Affiant was advised by FBI Omaha surveillance that a

vehicle described as a red 2009 red Chevy Silverado, Iowa plate JBM260, registered to JASON

BADBERG born 1983, was observed leaving the scene at Giltner State Bank. FBI Omaha

surveillance was able to confirm that the ATM was removed from the Giltner State Bank

vestibule area. The vehicle was observed leaving the area of Giltner, north of Aurora, NE.

       6.    Shelby County Sheriff’s Office (SCSO) located in Harlan, Iowa has been

investigating an ATM theft that occurred at the Farmers Trust and Savings Bank in Earling,

Iowa. The ATM larceny occurred on January 14th, 2021. During the course of the investigation,

a tracker was placed on a red 2009 red Chevy Silverado, Iowa plate JBM260, registered to

JASON BADBERG. JASON BADBERG has been the target of an on-going investigation with


                                                  2
          4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 4 of 8 - Page ID # 4




the SCSO for both narcotics and ATM Larceny. During the course of their investigation, Shelby

County Sheriff’s Office received legal authority to place a vehicle tracker on the red 2009 red

Chevy Silverado, Iowa plate JBM260, registered to JASON BADBERG. The tracker was used to

locate the red 2009 red Chevy Silverado, Iowa plate JBM260 throughout the investigation both

before and after the Giltner State Bank ATM theft occurred.

         7.        On February 16th, 2021, sometime between 12:30 a.m. and 2:30 a.m., your Affiant

was advised by FBI Omaha surveillance that the above-mentioned red Chevy Silverado was

parked behind a large building near some grain bins in Hordville, NE. GPVCTF located the red

Chevy Silverado backed inside a large barn area in Hordville, NE. As investigators approached,

two males where seen running from the vehicle towards the residential area of Hordville, NE.

Upon approach of the red Chevy Silverado, GPVCTF were able to locate the ATM in the back of

the truck.

     8.        On February 16th, 2021, FBI Omaha surveillance was able to locate CLIFFORD

BADBERG, white male, born in 1956, a couple of miles away from the red Chevy Silverado.

CLIFFORD BADBERG was found hiding in some shrub brush, 300 Yards North of East 28th on

North U Road, west of Aurora, Nebraska. CLIFFORD BADBERG surrendered to investigators

after following verbal commands to surrender. CLIFFORD BADBERG was placed into custody

and transported back to the area of the red Chevy Silverado. The second suspect evaded arrest

and was last seen running towards a residential area in Hordville, NE.

    9.        On February 16th, 2021, Hamilton County Sheriff’s Office (HCSO) responded to the

scene of the stolen ATM from Giltner State Bank. During the investigation, deputies were able

to recover surveillance video that showed an individual wearing the exact same clothing as


                                                  3
         4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 5 of 8 - Page ID # 5




CLIFFORD BADBERG when he was arrested for stealing the ATM. CLIFFORD BADBERG

was arrested wearing a camouflage jacket, dark green face covering, gray pants and brown

Columbia boots.

   10.   During transportation back to the red Chevy Silverado, CLIFFORD BADBERG made

several utterances to law enforcement. For example, CLIFFORD BADBERG noted he has been

charged with attempt of murder in the past because he cut someone’s throat. In addition,

CLIFFROD BADBERG added he knew investigators had been after him for about the last five

months. Investigators asked CLIFFORD BADBERG if he knew the whereabouts of his partner

who helped steal the ATM. Affiant advised CLIFFROD BADBERG that for survival purposes

he needed to help law enforcement find the person who assisted him in stealing the ATM.

Weather conditions were -20 and both CLIFFORD BADBERG and the unknown accomplice

were exposed to the weather conditions for over two hours. CLIFFORD BADBERG responded

he did not know where his ex-prison cell mate Tom, LNU was.

   11.    FBI Omaha believes that CLIFFORD BADBERG was being helped by his son JASON

BADBERG in the above-mentioned ATM theft. The red Chevy Silverado is registered to

JASON BADBERG and FBI Omaha surveillance has observed JASON BADBERG driving the

vehicle. Law enforcement again expressed their desire to locate JASON BADBERG for his

safety as temperatures were -20. CLIFFORD BADBERG responded that investigators would

never find JASON. CLIFFORD BADBERG then uttered that he wanted investigators to leave

his son JASON and WESLEY BADBERG out of the investigation and that he would take the

blame for all the ATM thefts to include the one in Giltner, NE. While in the hospital located in

Central City, NE, CLIFFORD BADBERG continued to make utterances about his past criminal


                                                4
         4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 6 of 8 - Page ID # 6




activities. CLIFFORD BADBERG uttered to Affiant that he knew investigators were looking for

him and that he just wanted to steal one more ATM before his social security started to kick in.

  12.       On February 16th, 2021, a Silver Ford F-250, VIN 1FT7X2BT8FEC15098, NE

License Plate 46-293E, was reported stolen from 223 Vine Street, Hordville, NE. The reporting

party observed that their vehicle was missing around 6:00 AM on February 16th, 2021 and called

the police. Law enforcement believes that the second subject JASON BADBERG evaded arrest

by stealing the Silver F-250 and fled the area.

 13.     On February 17th, 2021, Tarkio Police Department in Tarkio, Missouri contacted Affiant

that the reported stolen Silver Ford F-250 was located at 9th and College Street, Tarkio, Missouri

64491 unoccupied with the keys in the ignition. The truck was towed to Double M. Towing,

located at 408 S. Elm Street, Rock Port, Missouri.

14.     On February 17, 2021, FBI Omaha obtained photographs and a CD containing

Gretna Walmart surveillance images that were recorded on February 15, 2021, the day the

Giltner State Bank ATM larceny occurred. The Walmart is located at 11350 Wickersham

Boulevard, Gretna, Nebraska. The items were obtained from Walmart Asset Protection

Management. Surveillance images depict a red extended cab Chevrolet pickup enter the

Walmart parking lot at approximately 7:51 p.m. on February 15, 2021. Two white males exit

the vehicle and enter the Walmart at 7:53 p.m. These two white males have been identified as

JASON BADBERG and CLIFFORD BADBERG by FBI Omaha from law enforcement

photographs and interactions with the BADBERG’S. The two walked around inside the

Walmart and JASON BADBERG purchased a black head covering for $2.11 at 8:04 p.m.

JASON BADBERG used self-check out register #43 and used a $100.00 bill to make the


                                                  5
        4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 7 of 8 - Page ID # 7




purchase. After the purchase, the BADBERG’S leave the Walmart at approximately 8:05 p.m.

The two walked back to the red Chevrolet pickup and exit the parking lot. JASON

BADBERG was the driver of the truck.

15.   On February 22, 2021, FBI Omaha obtained photographs and a CD containing Grand

Island Walmart surveillance images that were recorded on February 15, 2021, the day the

Giltner State Bank ATM larceny occurred. A copy of an electronic journal of a store sale was

also obtained. The Walmart is located at 3501 S. Locust Avenue, Grand Island, Nebraska. The

items were obtained from Walmart Asset Protection Management. Surveillance images depict a

red extended cab Chevrolet pickup park in the Walmart parking lot at approximately 10:24 p.m.

on February 15, 2021. Two white males exit the vehicle and enter the Walmart at 10:26 p.m.

These two white males have been identified as JASON BADBERG and CLIFFORD

BADBERG by Omaha FBI from law enforcement photographs and interactions with the

BADBERG’S. The two walked around inside the Walmart and CLIFFORD BADBERG is seen

pushing a red two wheeled dolly around the store with JASON BADBERG walking near him. At

approximately 10:35 p.m., JASON BADBERG purchased the $54.00 red, two-wheeled dolly and

some other items with United States currency. This transaction was documented in Walmart

Electronic Journal and captured on surveillance video. After the purchase, the BADBERG’S

leave the Walmart at approximately 10:45 p.m. in the red Chevrolet pickup and exit the parking

lot. JASON BADBERG was the driver of the truck.

16.    After leaving the Walmart located at 3501 S. Locust Avenue, Grand Island, Nebraska, the

tracker placed on the red 2009 red Chevy Silverado, Iowa plate JBM260, registered to JASON

BADBERG showed the vehicle driving to the area of Giltner, Nebrasaka. JASON BADBERG


                                               6
          4:21-mj-03038-CRZ Doc # 1 Filed: 03/23/21 Page 8 of 8 - Page ID # 8




  and CLIFFORD BADBERG were seen leaving the Grand Island, Nebraska Walmart at 10:45

  p.m. From the Walmart located at 3501 S. Locust Avenue, Grand Island, Nebraska to the Giltner,

  State Bank, in Giltner, Nebraska is around 18 miles. The ATM larceny occurred around 11 :20
  p.m.

                    CRIMINAL HISTORY OF JASON LEE BADBERG

   17.     Badberg is a white male, born in 1983, with brown hair and hazel eyes. A criminal

   records check for Badberg indicates he possesses FBI record number 612958AC0 and Iowa

   Identification Number IA00694647. Badberg has been arrested for Burglary, Harrison County

   Sheriff's Office, Iowa (03/24/2003), Possession of a Controlled Substance with the Intent to

   Deliver, Pottawattamie County Sherifr s Office, Iowa (11/29/2004), Assault Causing Bodily

   Injury, Council Bluff Police Department, Iowa (09/19/2010), Burglary, Aurora Police

   Department, Illinois 07/13/2006. Badberg has other additional offenses and convictions dating

   back to 2003.

    18.      Based upon the above facts and circumstances, I believe sufficient probable cause

   exists to authorize a criminal complaint and arrest warrant for JASON LEE BADBERG,

   regarding the violations of Bank Larceny, in violation of Title 18, United States Code, Section

   2113(b) and 2.




                                                           :CI--IRIS'OPHERB. BLAIR, FBI
Sworn to before me by reliable electronic means:




Dated: March 23, 2021.                                          _________________________
                                                                United States Magistrate Judge
